Citation Nr: 1754492	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  16-02 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for lupus.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for migraines.

6.  Entitlement to service connection for a personality disorder.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and an adjustment disorder due to military sexual trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1985 to October 1986 and Reserve service from 1996 to 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2017, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified in a June 2017 Board hearing that she believed that there were treatment records missing from her file that would help to substantiate her pending appeals.  She stated that as a former VA employee she had been told that her records had been sealed and that she had been denied access to them.  The Board does not reach any conclusion as to the veracity of this assertion.

Nevertheless, given the assertion that additional records may exist and be relevant to the Veteran's appeal, the Board concludes that a remand is required.  The Veteran testified that she was treated at the John D. Dingell VA Medical Center in Detroit, Michigan, formerly known as the Allen Park VA Medical Center, in the late 1980s.  It appears VA had previously requested VA treatment records dating back to 1991, so these records recently identified by the Veteran might not have been included in that search.  These treatment records do not appear elsewhere in the claims file and may be relevant to the Veteran's claims for service connection.  They should be sought.

It is also unclear whether searches were conducted using all of the Veteran's names, as captured on the title page of this decision, or whether there were general treatment records, as opposed to only PTSD or military sexual trauma records as the initial search posited.  






Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records from October 1986 to January 1991, to include records from the John D. Dingell VA Medical Center in Detroit, Michigan, formerly known as the Allen Park VA Medical Center.  Searches should be conducted under each of the Veteran's three names.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

